Title: From Benjamin Franklin to Thomas Grenville, 10 May 1782
From: Franklin, Benjamin
To: Grenville, Thomas


Passy Friday Evening May 10.— [1782]
Mr Franklin presents his Compliments to Mr Grenville, with Thanks for the Information of his Courier’s Departure, and his kind Offer of forwarding Mr F.’s Letters, who accepts the Favour, & encloses two.
The Marquis de la Fayette & Mr Oswald will do Mr Franklin the honour of breakfasting with him to-morrow between 9 and 10 oClock. Mr Franklin will be happy to have the Company also of Mr Grenville if agreable to him. He should have waited on Mr Grenville to day at Paris, but that he imagin’d Mr G. was at Versailles.
